Citation Nr: 0907439	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-36 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1944 to April 1946.   

The matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to TDIU.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is currently service-connected for right 
ulnar paralysis evaluated at 60 percent disabling.  

3.  Competent medical evidence does not indicate that the 
Veteran's service-connected disability alone precludes him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to TDIU was 
inferred by the RO in March 2006.  In correspondence dated 
March 2006, the Veteran was notified by the RO of the 
provisions of the VCAA as they applied to TDIU claims.  This 
letter notified him of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding the VCAA.  Thereafter, the 
claim was reviewed and a statement of the case was issued in 
October 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and all relevant VA 
treatment records pertaining to his service-connected 
disability have been obtained and associated with his claims 
file.  He has also been provided with multiple VA medical 
examinations to assess the current state of his service-
connected right ulnar nerve paralysis.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities 
resulting from common etiology or a single accident; (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) Multiple injuries incurred in action; 
or (5) Multiple disabilities incurred as a prisoner of war.  
See 38 C.F.R. § 4.16 (2008).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2008).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2008).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2008).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

The Veteran contends that he is entitled to TDIU, as his 
service-connected right ulnar disability render him 
unemployable.

The Veteran's sole service-connected disability is right 
ulnar nerve paralysis which is currently rated as 60 percent 
disabling.  That rating has been in effect since September 
12, 2005.  With a rating of 60 percent for a single 
disability, the Veteran meets the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) 
(2008).  The Board must now determine whether competent 
medical evidence of record shows that the Veteran's service- 
connected right ulnar disability alone preclude him from 
engaging in substantially gainful employment.

Evidence of record indicates that the Veteran holds a 
Certificate of General Educational Development (GED) and is 
not currently employed.  

In a April 2006 VA Form 21-8940 (Veteran's Application for 
Increase Compensation Based on Unemployability), the Veteran 
reported that he began working in 1947 and he last worked 
full time as a quality control inspector in 1990.  He 
asserted that became too disabled to work in 1995.  The 
Veteran noted that he had not tried to obtain employment 
since he became too disabled to work.  Furthermore, the 
Veteran stated that he was unable to obtain gainful 
employment due to his disability and the residuals to the 
right hand fingers.  He added that he took medication that 
affected his stability around machinery and therefore could 
not physically or safely perform the work he was qualified to 
do. 

In a July 2006 VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability 
Benefits), the Veteran's previous employer stated that the 
Veteran ended employment as an inspector as of January 1, 
1991.  The former employer also notes that the Veteran left 
employment under normal retirement circumstances and 
collected normal retirement benefits. 

VA progress notes dated January and June 2007 reported the 
Veteran stated he was doing well and had no complaints.  The 
physician noted that the Veteran was clinically and 
hemodynamically stable.  

VA outpatient treatment records associated with the claims 
folder include a June 2007 report listing the 81-year old 
Veteran's nonservice-connected disabilities as non-insulin 
dependent diabetes mellitus, hearing impairment, 
hyperlipidemia, hypertension, nephritic syndrome, and status 
post left knee replacement.  

In a VA treatment report dated July 2007, the Veteran 
complained of numbness, tingling, pain and burning in his 
right hand, as well as minimal use of and decreased ability 
to write with the hand.  He stated he was right handed.  The 
physician diagnosed severe right neuropathy.

In the Veteran's November 2007 VA Form 9 statement, his 
representative reported that the high point of pain and 
difficulty in coordination was in 1995 and had not improved 
since retirement.  The statement further noted that the 
Veteran could no longer coordinate the use of micrometers and 
other tools of the trade for machinist work or that of 
quality assurance. 

Upon review of the history of the Veteran's service-connected 
disability, the Board notes that competent medical evidence 
of record does not show that the Veteran's service-connected 
right ulnar disability alone precludes him from engaging in 
substantially gainful employment.  Furthermore, there is no 
objective medical evidence that the Veteran retired from 
employment due to his service-connected disability.  In fact, 
he took a "normal retirement"  The Board recognizes that 
the Veteran's service-connected right ulnar disability 
affects his ability secure or follow a substantially gainful 
occupation.  In recognition of the severity of his service-
connected disability, the Veteran is currently rated as 60 
percent disabled.  The Veteran is also entitled to special 
monthly compensation on account of the loss of use of one 
hand. 

The record further reflects that the Veteran suffers from 
multiple non-service-connected disabilities including 
obesity, diabetes, severe knee and back pain, hearing 
impairment, hyperlipidemia, hypertension, and nephrotic 
syndrome.  In addition, evidence of record notes that the 
Veteran has not attempted to obtain employment since his 
retirement in 1991.  Consequently, the Board concludes that a 
preponderance of the evidence supports the decision that the 
Veteran's service-connected right ulnar disability alone does 
not preclude him from engaging in substantially gainful 
employment.  See 38 C.F.R. § 4.16(a) (2008).  Therefore, the 
evidence does not support the assignment of a TDIU rating.


ORDER

Entitlement to TDIU is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


